Citation Nr: 0500592	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  03-13 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1971, with 182 days lost from August 1969 to 
January 1970, and 412 days lost from January 1970 to March 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which confirmed and continued the 10 percent 
rating.

The veteran provided testimony at a videoconference hearing 
held before the undersigned Veterans Law Judge (VLJ) in 
October 2004, a transcript of which is of record.

For the reasons stated below, the Board finds that additional 
development is necessary in the instant case.  Accordingly, 
the appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the veteran was accorded a VA PTSD 
examination in October 2002 in conjunction with his increased 
rating claim.  However, in a September 2004 statement the 
veteran's representative asserted that there were treatment 
records since January 2003 which supported the veteran's 
contention that his condition had worsened.  As such, the 
representative indicated that there were relevant treatment 
records that were not on file, and that the PTSD had 
increased in severity since the last VA examination.

At his October 2004 videoconference hearing, the veteran 
indicated that his treatment had been at a VA outpatient 
clinic in Greenville, South Carolina.  He also indicated that 
he had symptomatology that had not been noted at the previous 
examination, and that he was willing to report for a new 
examination.

With respect to the treatment records on file at the 
Greenville VA outpatient clinic, the Board notes that, under 
the law, VA medical records which are in existence are 
constructively of record and the failure of the RO or the 
Board to consider any such pertinent records might constitute 
clear and unmistakable error, even though such evidence was 
not actually in the record assembled for appellate review.  
See 38 U.S.C.A. § 5103A(c)(2); Bell v. Derwinski, 2 Vet. App. 
611 (1992); VAOPGCPREC 12-95.  In circumstances such as 
these, the Board will not speculate as to the probative 
value, if any, of VA medical records not on file.  
Consequently, the Board concludes that a remand is necessary 
to obtain these records.

Regarding the fact that the veteran has indicated that his 
PTSD has increased in severity since the last examination and 
that he is willing to report for a new examination, the Board 
notes that VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 
11-95 (April 7, 1995).  Thus, the Board concludes that a 
remand is also necessary in order to accord the veteran a new 
examination.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his PTSD 
since October 2002.  After securing any 
necessary release, the RO should obtain 
those records not on file.  In 
particular, the RO should obtain any such 
treatment records from the Greenville VA 
outpatient clinic identified by the 
veteran at his October 2004 hearing.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the current nature and 
severity of his PTSD.  The claims folder 
should be made available to the examiner 
for review before the examination.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review. 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the March 2003 SOC, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




